United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1723
Issued: March 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 24, 2016 appellant filed a timely appeal from a May 19, 2016 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish a traumatic injury in
the performance of duty on March 21, 2016.

1
2

5 U.S.C. § 8101 et seq.

The Boards notes that appellant submitted new evidence on appeal. The Board, however, cannot consider this
evidence as its review of the case is limited to the evidence of the record which was before OWCP at the time of its
final decision. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On March 28, 2016 appellant, then a 34-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on March 21, 2016 she felt a crack in her ankle and fell
to the ground in pain. She noted that the injury occurred at an address on Leonard Street in
Brooklyn, NY, but did not indicate the time of the injury.
In a report dated March 21, 2016, Dr. Toluwumi Olafisoye, Board-certified in emergency
medicine, noted that appellant had a “fall on [the] same level from slipping, tripping, or
stumbling” and discharged her from his care. Dr. Olafisoye diagnosed ankle sprain.
In a note dated March 24, 2016, Dr. Issa Jaradeh, a Board-certified internist, examined a
magnetic resonance imaging (MRI) scan of appellant’s right foot and assessed her with acute
right ankle pain.
By letter dated April 14, 2016, OWCP informed appellant of the evidence needed to
establish her claim. It noted that her claim had been reopened for consideration because she had
not yet returned to work in a full-time capacity, and requested that she obtain a physician’s
opinion as to the causal relationship between the incident on March 21, 2016 and her right ankle
sprain. OWCP also provided a questionnaire for appellant to complete, which included a request
for a detailed description of how the injury occurred, and an explanation of why it took appellant
seven days to report the injury. Appellant was afforded 30 days to submit the additional
evidence.
OWCP thereafter received an April 8, 2016 report from Dr. Paul Kubiak, a Boardcertified orthopedic surgeon, in which he noted that appellant sustained a work injury on
March 21, 2016 when she was walking and missed a step on her right side, twisting her right
ankle. Dr. Kubiak related that the MRI scan of the right ankle showed no fracture or dislocation.
He did note mild Achilles tendinosis, mild posterior tibial tendinitis, mild peroneus longus, and
brevis tendinitis. Dr. Kubiak diagnosed right ankle pain and related that he would initiate a
course of physical therapy.
In a report dated May 6, 2016, Dr. Kubiak stated his impression of pain in appellant’s
right ankle. He noted swelling on the anterior to lateral aspect of the ankle and tenderness to
palpation at the lateral malleolus. Dr. Kubiak concluded that appellant was unable to perform
her regular work duties.
By decision dated May 19, 2016, OWCP denied appellant’s claim for compensation. It
noted that she had not replied to OWCP’s development letter of April 14, 2016, that she had not
supplied sufficient evidence to establish that her claim occurred as described, and that she had
failed to explain the delay in filing her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
3

Id.

2

the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury4 was sustained in the performance of
duty as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
With respect to the first component of fact of injury, the employee has the burden of
proof to establish the occurrence of an injury at the time, place and in the manner alleged, by a
preponderance of the reliable, probative and substantial evidence.7 An injury does not have to be
confirmed by eyewitnesses in order to establish the fact that an employee sustained an injury in
the performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his or her subsequent course of action.8 An employee has not met
his or her burden of proof in establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.9 Such
circumstances as late notification of injury, lack of confirmation of injury, continuing to work
without apparent difficulty following the alleged injury and failure to obtain medical treatment
may, if otherwise unexplained, cast sufficient doubt on an employee’s statements in determining
whether a prima facie case has been established.10 However, an employee’s statement alleging
that an injury occurred at a given time and in a given manner is of great probative value and will
stand unless refuted by strong or persuasive evidence.11

4

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events of incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

T.H., 59 ECAB 388, 393 (2008); see Steven S. Saleh, 55 ECAB 169, 171-72 (2003); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
6

Id. See Shirley A. Temple, 48 ECAB 404, 407 (1997); John J. Carlone 41 ECAB 354, 356-57 (1989).

7

William Sircovitch, 38 ECAB 756, 761 (1987); John G. Schaberg, 30 ECAB 389, 393 (1979).

8

Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175, 1179 (1984).

9

Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

10

Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

11

D.B., 58 ECAB 464, 466-67 (2007); Robert A. Gregory, 40 ECAB 478, 483 (1989).

3

ANALYSIS
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury in the performance of duty on March 21, 2016.
In her Form CA-1 appellant stated that she sustained right ankle strain as a result of
walking when she felt a crack in her ankle, and she fell to the ground in pain. She did not
provide the time when the incident occurred as well as a detailed description of how the incident
occurred. The only other accounts of the incident come from the March 21, 2016 report of
Dr. Olafisoye, who stated that appellant had a “fall on [the] same level from slipping, tripping, or
stumbling” and the April 8, 2016 report from Dr. Kubiak in which he related that appellant
missed a step and twisted her ankle. OWCP sent appellant a developmental letter dated April 14,
2016 and attached a questionnaire including a request for a detailed description of how the injury
occurred, and an explanation of why it took appellant seven days to report the injury. Appellant
did not respond to this questionnaire.12
While, as noted about, an employee’s statement alleging that an injury occurred at a
given time and in a given manner is of great probative value and will stand unless refuted by
strong or persuasive evidence.13 Appellant did not give a detailed explanation of the mechanism
of injury.14 She merely indicated that she was walking when she felt a crack in her ankle and she
fell. Dr. Olafisoye’s report, related that appellant may have slipped, tripped or stumbled. While
Dr. Kubiak indicated that appellant was walking and missed a step, twisting her ankle. These
inconsistencies in the history of injury have not been resolved.
Appellant also did not provide clarification as to the time when the injury occurred.15
She has never related the time when the injury occurred, other than it occurred on
March 21, 2016. Appellant also did not file a claim until a week after the injury allegedly
occurred and failed to explain the reason for this delay. Due to these unexplained
inconsistencies, appellant failed to submit sufficient evidence to establish that she sustained an
injury in the performance of duty on March 21, 2016 at the time, place and in the manner
alleged.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

12

See T.V., Docket No. 15-1336 (October 8, 2015).

13

Supra note 11.

14

Bonnie A. Contreras, 57 ECAB 364 (2006).

15

Supra note 7.

16

Supra note 11.

4

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a traumatic
injury in the performance of duty on March 21, 2016.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 19, 2016 is affirmed.
Issued: March 1, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

